Citation Nr: 0902549	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-31 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic upper 
extremity cold weather-related injury residuals.

2.  Entitlement to service connection for chronic lower 
extremity cold weather-related injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the veteran's 
request for service connection for chronic upper and lower 
extremity cold weather-related injury residuals.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran has any current chronic residuals of 
upper extremity cold weather-related injuries.

2.  The preponderance of the evidence of record is against 
finding that the veteran has any current chronic residuals of 
lower extremity cold weather-related injuries.


CONCLUSIONS OF LAW

1.  Chronic upper extremity cold weather-related injury 
residuals were neither incurred in, nor aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Chronic lower extremity cold weather-related injury 
residuals were neither incurred in, nor aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated January 
2006.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b) (2008).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and a VA examination 
report dated August 2008.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The veteran has not indentified any available private 
treatment records that he would like VA to obtain. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

Accordingly, the Board will proceed to a decision on the 
merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

III. Analysis

The veteran seeks service connection for chronic upper and 
lower extremity cold injury residuals claimed as a result of 
active service.  He states that while flying supplies from 
India to China in January 1944, his plane experienced 
mechanical difficulties, forcing him to eject over Burma.  
While parachuting to the ground, his boots were blown off.  
He contends that after landing in the foothills of the 
Himalayas, he wrapped his feet in his parachute and had to 
walk for five days in the cold before being rescued, after 
which time he was hospitalized for four days in Ledo, India, 
and treated for leech, mosquito and tick bites.  He claims 
that as a result of this incident, he received upper and 
lower extremity cold injuries that have persisted since 
service, including chronic cold hands and feet.  (See letter, 
June 2006; VA examination, August 2008.) 

As an initial matter, the Board notes that the veteran's 
service treatment records are void of any complaints of, 
treatment for, or diagnosis of either upper or lower 
extremity injuries due to exposure.  A January 1944 clinical 
record reveals that he was treated for diarrhea and abdominal 
cramps.  The treatment report refers to the flight incident, 
and indicates that he spent 12 days walking to safety, and 
reported that he "felt well all the way except [for a] few 
abdominal cramps [the] last two days," and a number of leech 
and tick bites.  (See service treatment records, January 26-
29, 1944.)  Treatment records during this period also 
indicate that he sustained mild thermal burns on three 
fingers incurred while tending an outdoor fire.  There is no 
indication that he was treated for frostbite, hypothermia, or 
any other cold weather-related injuries.  A January 1945 
treatment record, in which the veteran was seen for 
complaints of diarrhea, refers to his hospitalization in Ledo 
approximately 11 months earlier.  However, the veteran said 
that he was treated only for dysentery; there was no 
reference to complaints of, or treatment for cold weather-
related injuries of any kind.  On his November 1945 service 
discharge examination report, in which he was to list any and 
all significant diseases, wounds and injuries, the veteran 
only reported having malaria in January 1945; he did not 
report having any wounds or injuries.  Upon physical 
examination, his skin and feet were found to be normal, as 
was his neurological system.  The examiner did not report 
finding any injuries, including those to the upper or lower 
extremities.  
The claims folder indicates that in January 1946, two months 
after service separation, the veteran sought service 
connection for malaria and residuals of hemorrhoid surgery.  
(See VA pension application, January 1946.)  He did not, 
however, request service connection, or report having 
received any injuries whatsoever to his upper or lower 
extremities.  (See also VA records, May 1948 - February 
1949.)

The veteran's claims folder indicates that after 1949, he 
neither complained of, nor sought treatment for any medical 
conditions until December 2002, at which time he began 
receiving treatment at the VAMC.  By May 2005, it was noted 
that he had a history of surgery including a 1944 
hemorroidectomy, remote discectomy, 1987 quadruple bypass, 
2002 bilateral knee replacements, and a hospitalization for 
malaria.  During this time, his illnesses included chronic 
obstructive pulmonary disease, gastroesophageal reflux 
disease, osteoarthritis, coronary artery disease, diabetes 
mellitus, type II, and Meniere's Disease.  VAMC records from 
December 2005 thru June 2007 indicate that he received 
treatment at the podiatry clinic for several conditions, 
including ingrown bilateral hallux toenails, onychomycosis, 
and a rash on his lower leg, diagnosed as stasis dermatitis.  
An October 2006 medical record indicated that he had chronic 
back pain that began approximately 50 years earlier during 
his parachute jump in service.  However, the veteran did not 
report any other medical conditions or injuries related to 
the jump.  In April 2007, he complained of numbness in his 
legs, and an electromyography ("EMG") was ordered.  In June 
2007, it was noted that he had a small skin tear on his left 
lower limb, and a 7 cm. area of erythemia on the right 
anterior shin.  The EMG and an NCS (nerve conduction study) 
revealed findings suggestive of mixed motor and sensory 
peripheral polyneuropathy, which was thought to be related to 
his diabetes mellitus.

During his August 2008 VA examination, the veteran said that 
ever since his plane went down in January 1944, his hands and 
feet became cold and turned white whenever exposed to cold 
temperatures.  However, he said that he did not remember 
having received any treatment for his upper or lower 
extremities at that time, and did not receive any treatment 
following service.  The examiner noted that his current 
symptoms included cold sensitization; hyperhidrosis in his 
feet, paresthesias and numbness of the hands and feet; 
recurrent fungal toenail infections; disturbances of nail 
growth; arthritis of the hands and feet with stiffness and 
pain, but no difficulty with movement; occasional edema; 
thickening skin on the dorsal surfaces of the feet, and 
thinning skin on his hands; cramps in his feet at night; cold 
sensation to feet and hands regardless of weather; chronic 
numbness, tingling, and burning of hands and feet; and sweaty 
feet.  She noted that there was no indication of Raynaud's 
phenomenon, no chronic pain in the hands or feet, no reflex 
sympathetic dystrophy, and no frostbite scars.  She also 
noted that the veteran had been diagnosed with diabetes 
mellitus approximately 15 years earlier.  

Upon physical examination of the upper extremities, it was 
noted that the veteran's hands and feet were warm to the 
touch; hair distribution was normal; capillary refill was 
normal; upper extremity pulses were 2+ and equal; there were 
Heberden's nodes of both hands; muscle strength for both 
upper extremities was found to be 5 out of 5 and equal 
bilaterally; deep tendon reflexes were 1+ and equal in upper 
extremities bilaterally; monofilament, vibratory, and 
propriocpetion sense was intact for both upper extremities.  
Examination of the lower extremities found skin color 
whitish, warm; no hair on either foot; DP and PT pulses were 
2+ bilaterally; muscle strength was 5 out of 5 and equal in 
both lower extremities; deep tendon reflexes; Achilles 
reflexes 1+ for both lower extremities; monofilament 
sensation intact for both lower extremities; vibratory sense 
intact in both feet; slight maceration between 4th and 5th 
toes, right foot, no ulcers; toenails were thickened, yellow, 
and hyperkeratotic; there were no scars; and the range of 
motion of the joints appeared to be within normal limits for 
the veteran's age.  Diagnostic and clinical testing found 
osteoarthritis in the left hand; findings in the right hand 
were consistent with remote inflammatory arthritis and also 
degenerative changes; in the left foot, there were soft 
tissue calcifications, and the bones were osteopenic, but 
there was no focal bony abnormality or significant arthritic 
change; in the right foot, the diagnosis was degenerative 
changes and osteopenia.  The examiner also reviewed the June 
2007 EMG/ NCS on the lower limbs, which she found indicated 
post laminectomy syndrome.  She concluded that the veteran 
had polyneuropathy of the lower limbs, which she said could 
be related to his diabetes mellitus.  She also found that he 
exhibited some degenerative changes on x-ray in the hands and 
feet, which she said was more likely than not secondary to 
the normal aging process.  She concluded that it was less 
likely than not that the pathology of the veteran's 
extremities was related to a cold injury, but instead was 
more likely than not related to his other co-morbidities, 
including arteriosclerosis, diabetes mellitus, and a lumbar 
condition.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic upper and lower extremity 
cold weather-related injury residuals.  As previously 
discussed, in order to establish direct service connection, 
there must be competent medical evidence of a current 
disability, a disease or injury in service, and competent 
medical evidence linking the claimed in-service disease or 
injury to the current disability.  In the instant case, the 
Board finds that the veteran does not have a current service-
related disability.  His service medical records show that he 
never complained of, was treated for, or was diagnosed with 
any cold weather-related injuries or injury residuals, 
including frostbite.  During the VA examination, the examiner 
noted that the veteran did not have any frostbite scars or 
other evidence of a cold weather-related injury.  She found 
that he had upper and lower extremity osteoarthritis and 
degenerative changes were consistent with the normal aging 
process, and that the other pathology in his extremities was 
more likely than not related to his diabetes mellitus, 
arteriosclerosis, and lumber condition.

The Board has considered the veteran's lay reports of a 
continuity of symptomatology in his upper and lower 
extremities since service, and the copies of contemporary 
articles about his 1944 airplane accident that indicated that 
he lost his boots while parachuting to the ground.  Despite 
the absence of complaints or findings in service, the Board 
recognizes that the veteran is competent to report 
experiencing chronic cold hands and feet since the time of 
the in-service accident, and there is no reason to doubt his 
credibility in that regard.  See Buchanan v. Nicholson, 451 
F.3d 1331 (2006) (holding that the Board had erred by finding 
that a claimant's report of in-service psychiatric symptoms 
lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time).  
Thus, his lay reports are entitled to some probative weight.

However, even where a veteran asserts continuity of 
symptomatology since service, the Court has held that medical 
evidence is ultimately required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition . . .. "  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).  Furthermore, mere symptoms, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In this instance, a competent health care specialist 
considered the veteran's reported history as to symptoms he 
experienced during and since service, but ultimately found 
that current pathology present in the veteran's lower 
extremities was less likely than not related to cold injuries 
in service.  As noted, she discussed the polyneuropathy shown 
on the 2007 EMG study, but found that it was less likely than 
not related to any in-service cold injuries, and was more 
likely related to his diabetes mellitus and other co-
morbidities.  Significantly, this conclusion is consistent 
with an earlier opinion offered at the time of the June 2007 
EMG study.  Similarly, she also noted the presence of 
degenerative changes on x-ray in the hands and feet, but 
concluded that these changes were more likely than not 
secondary to the normal aging process.  The Board finds this 
opinion to be the most probative evidence of record as to 
whether the veteran has any current disability in his 
extremities that is the result of cold injuries sustained in 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for chronic upper and lower extremity cold 
weather-related injury residuals.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic upper extremity 
cold weather-related injury residuals is denied.

Entitlement to service connection for chronic lower extremity 
cold weather-related injury residuals is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


